DETAILED ACTION

This action is responsive to Applicant’s reply filed on 25 September 2022 (hereinafter “Reply”). This action is made Final.

Status of the Claims
Claim 1 is currently amended.
Claims 9-15 are newly added.
Claims 1-15 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, and 11-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Snagit 2019.1.0 (hereinafter “Snagit”).
Regarding claim 1, Snagit anticipates a computer implemented method of generating a document from a video display, the method comprising:
Activating a document generation function in response to a user input. Snagit’s functionality may be initiated by means of, e.g., a user depressing a Print Screen key or a Capture button. Chris Menard, Combine multiple screen captures into one with Snagit 2019, YouTube (Nov. 13, 2018), https://youtu.be/j4XiPk0_gAw (at 0:42); see also TechSmith, Snagit Help 21 (2019). 
By the document generation function, recording at least two selection regions in response to corresponding user inputs, wherein each selection region identifies a portion of the video display. Snagit may capture multiple selected regions of a video display. Menard (at 0:46 and 1:17).
By the document generation function, extracting elements of video content from the video display, wherein each element of video content corresponds to one of the at least two selection regions. Snagit may extract an image corresponding to each of the selected regions of the video content and display a visual representation of the generate images in a tray user interface element. Menard (at 1:50); see also Snagit Help at 48.
By the document generation function, automatically generating a document containing the extracted elements of video content correspond to the at least two selection regions. Snagit may combine the extracted images to generate a document. Menard (at 1:57); see also Snagit Help at 11.
Regarding claim 2, which depends on claim 1, Snagit anticipates wherein the document is generated in an image format. Snagit may save the generated document in, e.g., a JPEG format. Menard (at 3:21).
Regarding claim 9, which depends on claim 1, Snagit anticipates wherein the document is automatically generated in response to a user input. Snagit may combine the extracted images to generate a document in response to user input. Menard (at 1:57).
Regarding claim 11, which depends on claim 1, Snagit anticipates after activating the document generation function, by the document generation function, displaying a plurality of document generation options and, in response to user input, recording one or more selected options. Snagit allows a user to select from multiple document generation options. Menard (at 2:19).
Regarding claim 12, which depends on claim 11, Snagit anticipates wherein, the document is generated in accordance with the recorded selected options. Snagit may generate a document in accordance with selected options. Menard (at 3:06).
Regarding claim 13, which depends on claim 11, Snagit anticipates wherein, the document generation options include at least one of … document page size … and … document format. Snagit includes document format options (e.g., orientation). Menard (at 2:19).
Regarding claim 14, which depends on claim 11, Snagit anticipates wherein, the document generation options include document page size and document format. Snagit includes document format options (e.g., orientation). Menard (at 2:19). Snagit also includes document page resizing options. Snagit Help at 52; see also TechSmith, Snagit Help 35 (2018).
Regarding claim 15, which depends on claim 1, Snagit anticipates including, by the document generation function, making the generated document available to a user. Snagit allows the generated document to be available to a user by, e.g., allowing the document to be saved to storage. Menard (at 3:18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Snagit 2019.1.0 (hereinafter “Snagit”), in view of Official Notice.
Regarding claim 3, which depends on claim 1, the combination of Snagit with Official Notice teaches wherein the document is generated in a portable document format (PDF). Using Snagit, a document may be generated. Menard (at 1:57); see also Snagit Help at 11. It is not clear that, in Snagit, the generated document may be in a PDF format. However, Official Notice is taken that, prior to the effective filing date of the claimed invention, the PDF format was a conventional file format known to contain images. The Official Notice is considered admitted prior art as Applicant has either failed to traverse the Official Notice or the traversal was inadequate. See MPEP § 2144.03(C).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Snagit’s process of generating a document containing multiple screen captures with the Official Notice of a PDF format document containing multiple images. Such a modification would facilitate the distribution of a screen capture document in a commonly used format that is rendered independent of the software and hardware of the rendering system.

Claims 4-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Snagit 2019.1.0 (hereinafter “Snagit”), in view of Chen et al., US 2010/0205561 A1.
Regarding claim 4, which depends on claim 1, Snagit appears to allow for saving a generated document in a selected format. However, lacking conclusive documentary evidence of this feature, the Office relies on the disclosure of Chen to teach this feature. Chen teaches wherein the document is generated in a selected format. Chen ¶ 39, fig. 6.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Snagit’s method of generating a document containing multiple screen captures with Chen’s generation of a document in a user selected format. Such a modification would facilitate the distribution of a document by allowing for a particular format desired by a user.
Regarding claim 5, which depends on claim 1, the combination of Snagit with Chen teaches wherein the document is generated in a multi-page document format. Using Snagit, a document may be generated. Menard (at 1:57); see also Snagit Help at 11. It is not clear that, in Snagit, the generated document may be in a multi-page format. However, in Chen, a generated document may be, e.g., a Microsoft Word format document. Chen ¶¶ 35, 39, fig. 7. A Word format document is a multi-page document format. See id. fig. 7.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Snagit’s method of generating a document containing multiple screen captures with Chen’s generation of a document in a multi-page format. Such a modification would facilitate the distribution of a document by allowing for the use of a common format.
Regarding claim 6, which depends on claim 1, the combination of Snagit with Chen teaches wherein the document is generated with multiple pages, wherein each page includes one element of extracted video content. Using Snagit, a document may be generated with multiple elements of extracted video content. Menard (at 1:57); see also Snagit Help at 11. It is not clear that, in Snagit, the generated document may have multiple pages. However, in Chen, recording, extracting, and generating steps may be performed repetitively. See Chen ¶ 40. The resulting generated document may be, e.g., a Microsoft Word format document. Id. ¶¶ 35, 39, fig. 7. A Word format document is a multi-page document format and each page may contain one or more images. See id. fig. 7.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Snagit’s method of generating a document containing multiple screen captures with Chen’s generation of a document with multiple pages. Such a modification would facilitate the distribution of a document by allowing for the use of a common format.
Regarding claim 7, which depends on claim 1, the combination of Snagit with Chen and Official Notice teaches wherein the document is generated with multiple pages, wherein at least one page includes extracted video content scaled to fit at least one dimension of the page. Using Snagit, a document may be generated with multiple elements of extracted video content. Menard (at 1:57); see also Snagit Help at 11. It is not clear that, in Snagit, the generated document may have multiple pages. However, in Chen, a generated document may be, e.g., a Microsoft Word format document. Chen ¶¶ 35, 39, fig. 7. A Word format document is a multi-page format document. See id. fig. 7. Chen does not explicitly disclose that the extracted element inserted into a page of the Word format document may be scaled to fit a dimension of a page. However, Official Notice is taken that, prior to the effective filing date of the claimed invention, it was known to scale images to fit within a dimension of a page of Word format document. The Official Notice is considered admitted prior art as Applicant has either failed to traverse the Official Notice or the traversal was inadequate. See MPEP § 2144.03(C).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Snagit’s method of generating a document containing multiple screen captures with Chen’s generation of a document in a Word format. Such a modification would facilitate the distribution of a document by allowing for the use of a common format.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Snagit and Chen’s process of generating a Word format document containing an extracted element of video content with the Official Notice of scaling images to fit within a page of a Word format document. Such a modification would prevent extracted elements of video content from being too large to fit within their respective containing pages.
Regarding claim 8, which depends on claim 1, the combination of Snagit with Chen and Official Notice teaches wherein the document has one or more pages, and wherein at least one page includes at least two elements of extracted video content. Using Snagit, a document may be generated with multiple elements of extracted video content. Menard (at 1:57); see also Snagit Help at 11. It is not clear that, in Snagit, the generated document may have multiple pages. However, in Chen, the generated document may be, e.g., a Microsoft Word format document. Chen ¶¶ 35, 39, fig. 7. A Word format document is a paginated document format. See id. fig. 7. Chen does not explicitly disclose that a page of the Word format document may contain at least two extracted elements. However, Official Notice is taken that, prior to the effective filing date of the claimed invention, it was known to place multiples images in a page of a Word format document. The Official Notice is considered admitted prior art as Applicant has either failed to traverse the Official Notice or the traversal was inadequate. See MPEP § 2144.03(C).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Snagit’s method of generating a document containing multiple screen captures with Chen’s generation of a document in a Word format. Such a modification would facilitate the distribution of a document by allowing for the use of a common format.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Snagit and Chen’s process of generating a Word format document containing multiple screen captures with the Official Notice of placing multiple images within a page of a Word format document. Such a modification would increase utility by allow a user to create more information rich documents. For example, a user would be better able to create a multistep tutorial document using extracted elements of video content. 

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Snagit 2019.1.0 (hereinafter “Snagit”), in view of Aymeloglu et al., US 2010/0070842 A1.
Regarding claim 10, which depends on claim 1, Snagit does not disclose, but Aymeloglu teaches wherein at least one of the selection regions is an irregular region. Aymeloglu ¶ 89.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Snagit’s method of generating a document containing multiple screen captures with Aymeloglu’s process of selecting irregular regions to produce a screen capture. Such a modification would increase utility by allowing the user to quickly capture an arbitrary region.

Response to Arguments
Applicant’s arguments with respect to the novelty of the claim 1 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection to teach the newly amended claim. Applicant is referred to the above detailed rejections for further explanation.
Regarding claims 7 and 8, Applicant argues that the known method of using a manual action by a user to vary the scale of an image cannot render the claims obvious since “the claimed invention provides for automatic generation of a document.” Reply at 5. Under a broadest reasonable interpretation standard, the term “automatic” includes a process performed by a machine under human control. In fact, Applicant’s own claim 9 explicitly states that the automatic generation of the document may be in response to user input (i.e., manual action). Accordingly, a document generated by a machine in response to user input directing the machine to scale an image has been considered to fit under the umbrella of “automatically generating a document.” Therefore, Applicant’s argument is not persuasive.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144